THE CHIEF JUSTICE
delivered the opinion of the Court.
The evidence as stated in the bill of exceptions, presents a clear case of bailment for a reward. The defendants were bailees, and were to recebe a compensation for their labor, risk and attention. So long as they kept within their agreement, they were liable only for such accidents as prudence could have guarded against and prevented; but if they violated their engagements, they made themselves liable for the thing balled in any event. They were bound to gin and bale the plaintiff’s cotton as soon after delivery as it could be done, and to give it the preference. The evidence shews thattoev violated this contract. The charge prayed by the plaintiff’s counsel put the case on a more liberal footing than the law would have placed it. In refusing to give this charg ■, the Circuit Court erred. The judgement must be reversed and the cause remanded.
Judge Gayle not sitting.